DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed with respect to the rejections under 35 U.S.C. 112(b) have been fully considered but they are not persuasive.  Applicant still has not clarified the relationship(s) between the abnormal condition(s) and the dependent claims.  Modified rejections under 35 U.S.C. 112(b), necessitated by Amendment, are presented below.
Applicant’s arguments with respect to the prior art rejections have been considered but are moot.  Applicant has amended the claims to recite new combination(s) of limitations which are addressed in the new grounds of rejection, necessitated by Amendment, below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-12, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 11 recite the limitation “to determine whether or not the wireless temperature sensor unit is in an abnormal condition by determining whether or not an absolute value of a difference between a measurement value (Tm1) of the suction air temperature sensor and the measurement value (Tm2) of the ambient temperature is greater than or equal to a threshold” followed by “if it is determined that the wireless temperature sensor is in an abnormal condition”, and then defines satisfaction of “one of the one or more predetermined abnormal operation conditions”.  Additionally, claims 2, 6-10, 12, and 16-20 also reference “an abnormal condition” with respect to the wireless sensor.  It is unclear if these abnormal conditions are all the same or different from the one or more predetermined abnormal operation conditions first referenced and defined in claims 1 and 11 and/or what their relationship to the one or more predetermined abnormal operation conditions of claims 1 and 11 is/are.  Further, claim 11 recites “based on a measurement value (Tm1)” following the added limitation.  It is unclear if this is the same or different than the “a measurement value (Tm1)” in the added limitation (compare to claim 1).  To expedite prosecution, the claims have been interpreted as best they can be understood as presented.   Applicant is encouraged to refer to Figure 5 and to reach out to the Examiner if Applicant would like to discuss the rejections under 35 U.S.C. 112(b) prior to filing a formal response.  Claims 2, 6-10, 12, and 16-20 are rejected at least insofar as they are dependent on claims 1 or 11 and therefore include the same error(s).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuki (JP 09-196447: cited by Applicant with English Machine Translation in parent application) in view of Kasai et al. (US 2004/0050077) and Kurachi et al. (JP 10-318590: cited by Applicant with English Machine Translation in parent application).  
Regarding claim 1, Katsuki discloses an air-conditioning device conditioning air in an indoor space, the device comprising: 
an indoor unit drawing indoor air, adjusting a temperature of the indoor air drawn, and expelling the indoor air into the indoor space (see at least evaporator #6 and interior blower #7; paragraphs [0008], [0010]); 
a suction air temperature sensor provided in the indoor unit to measure the temperature of the indoor air drawn into the indoor unit (see at least paragraph [0006]: first temperatures sensor); 
a wireless temperature sensor unit separate from the indoor unit, the wireless temperature sensor unit including an ambient temperature sensor and a transmitter, the ambient temperature sensor measuring an ambient temperature, the transmitter transmitting a signal of a measurement value (Tm2) of the ambient temperature sensor by radio (see at least paragraph [0030]: remote controller #39 including second temperature sensor and light emitting part #58; see also paragraph [0025]: radio is contemplated); 
a receiver receiving the signal transmitted by the transmitter (see at least paragraphs [0028]-[0029], [0025]: light-receiving part #38/switch assembly #37); the receiver configured to determine whether or not the wireless temperature sensor unit is in an abnormal condition (see at least paragraph [0043]: provision for abnormal condition determining based on a predetermined abnormal operation condition is provided); and 
a controller configured to control an operation of the air-conditioning device based on the measurement value (Tm1) of the suction air temperature sensor if it is determined that the wireless temperature sensor is in an abnormal condition (see at least controller #30; paragraphs [0042]; [0043]: the controller is capable of performing the claimed steps upon receipt of an abnormal condition indication).  
Katsuki does not disclose determining whether or not the wireless temperature sensor unit is in an abnormal condition by determining whether or not an absolute value of a difference between a measurement value (Tm1) of the suction air temperature sensor and the measurement value (Tm2) of the ambient temperature is greater than or equal to a threshold. 
Kasai et al. teaches another air-conditioning device including an ambient temperature sensor unit separate from a suction air temperature sensor and determining whether or not the ambient temperature sensor unit is in an abnormal condition by determining whether or not an absolute value of a difference between a measurement value (Tm1) of the suction air temperature sensor and the measurement value (Tm2) of the ambient temperature is greater than or equal to a threshold (see at least paragraphs [0108], [0109], [0113]). 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Katsuki with determining whether or not the wireless temperature sensor unit is in an abnormal condition by determining whether or not an absolute value of a difference between a measurement value (Tm1) of the suction air temperature sensor and the measurement value (Tm2) of the ambient temperature is greater than or equal to a threshold: that is, using the known technique of determining whether or not the ambient temperature sensor unit is in an abnormal condition by determining whether or not an absolute value of a difference between a measurement value (Tm1) of the suction air temperature sensor and the measurement value (Tm2) of the ambient temperature is greater than or equal to a threshold, taught by Kasai et al., to provide the device of Katsuki with determining whether or not the wireless temperature sensor unit is in an abnormal condition by determining whether or not an absolute value of a difference between a measurement value (Tm1) of the suction air temperature sensor and the measurement value (Tm2) of the ambient temperature is greater than or equal to a threshold would have been obvious to one having ordinary skill in the art (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of allowing for the evaluation and correction of various abnormal conditions associated with the ambient (wireless) sensor.  
Katsuki does not disclose the wireless temperature sensor unit separate from a remote control unit for the air-conditioning device.
Kurachi et al. teaches another air-conditioning device including a wireless temperature sensor unit separate from a remote control unit for the air-conditioning device (see at Figure 1, #CH1-#CH15; paragraph [0022]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the air-conditioning device of Katsuki with the wireless temperature sensor unit separate from a remote control unit for the air-conditioning device, as taught by Kurachi et al. to improve the air-conditioning device of Katsuki by providing a simpler, more cost-effective wireless temperature sensor unit, thus reducing the cost associated with the device and/or allowing for a plurality of sensors for improved accuracy.  

Regarding claim 2, Katsuki further discloses wherein the controller controls the operation of the air-conditioning device based on the measurement value (Tm2) of the ambient temperature sensor if it is determined that the wireless temperature sensor unit is not in an abnormal condition (see at least paragraph [0043]).
Regarding claim 6, Katsuki further discloses further comprising: an indoor fan provided in the indoor unit and drawing air (see at least blower module #7), wherein the controller is configured to control a rotational speed of the indoor fan based on the measurement value (Tm1) of the suction air temperature sensor if it is determined that the wireless temperature sensor unit is in an abnormal condition (see at least paragraphs [0043]; [0045]-[0046]).
Regarding claim 7, Katsuki further discloses further comprising: an airflow direction adjusting flap provided in the indoor unit and adjusting a direction of supply airflow (see at least paragraph [0021]: louver motor and wind direction altering plate (flap)), wherein the controller is configured to control an orientation of the airflow direction adjusting flap based on the measurement value (Tm1) of the suction air temperature sensor if it is determined that the wireless temperature sensor unit is in an abnormal condition (see at least paragraphs [0043]-[0044]).
Regarding claim 8, Katsuki further discloses further comprising: an outdoor unit connected with the indoor unit and including a compressor (see at least paragraphs [0008]-[0009]: compressor #1), wherein the controller is configured to control a rotational speed of the compressor based on the measurement value (Tm1) of the suction air temperature sensor if it is determined that the wireless temperature sensor unit is in an abnormal condition (see at least paragraphs [0043]-[0044]).
Regarding claim 9, Katsuki in view of Kasai et al. and Kurachi et al. is silent regarding wherein the indoor unit includes a plurality of indoor units.  However, such modification would involve only duplication of parts and their function.  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the air-conditioning unit of Katsuki in view of Kasai et al. and Kurachi et al. with wherein the indoor unit includes a plurality of indoor units, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).): in this case, such would merely provide the predictable benefit of extending the coverage to a plurality of indoor spaces.  
Regarding claim 10, Katsuki in view of Kasai et al. and Kurachi et al. is silent regarding wherein the indoor unit is a ceiling-embedded indoor unit, a ceiling-hanging indoor unit, a wall-mounted indoor unit, or a floor-mounted indoor unit.  However, Examiner takes OFFICIAL NOTICE, now taken as Applicant-Admitted-Prior-Art, that the type of air conditioner disclosed in at least Katsuki is inherently one of the above well-known types of indoor units since a split system is disclosed in Katsuki (see, for example, Figure 1; paragraph [0008]).  Thus, the combination meets the claim.  Further, the new grounds of rejection including Kasai et al. further discloses ceiling-embedded indoor unit and ceiling-hanging indoor unit (see at least Kasai et al. Abstract).  

Claims 11-12, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuki (JP 09-196447: cited by Applicant with English Machine Translation in parent application) in view of Kasai et al. (US 2004/0050077) and Kurachi et al. (JP 10-318590: cited by Applicant with English Machine Translation in parent application).  
Regarding claim 11, Katsuki discloses an air-conditioning device conditioning air in an indoor space, the device comprising: 
an indoor unit drawing indoor air, adjusting a temperature of the indoor air drawn, and expelling the indoor air into the indoor space (see at least evaporator #6 and interior blower #7; paragraphs [0008], [0010]); 
a suction air temperature sensor provided in the indoor unit to measure the temperature of the indoor air drawn into the indoor unit (see at least paragraph [0006]: first temperatures sensor); 
a wireless temperature sensor unit separate from the indoor unit, the wireless temperature sensor unit including an ambient temperature sensor and a transmitter, the ambient temperature sensor measuring an ambient temperature, the transmitter transmitting a signal of a measurement value (Tm2) of the ambient temperature sensor by radio (see at least paragraph [0030]: remote controller #39 including second temperature sensor and light emitting part #58; see also paragraph [0025]: radio is contemplated); 
a controller configured to receive the signal transmitted by the transmitter (see at least paragraphs [0028]-[0029], [0025]: light-receiving part #38/switch assembly #37; controller #30), determine whether or not the wireless temperature sensor unit is in an abnormal condition (see at least paragraph [0043]: provision for abnormal condition determining based on a predetermined abnormal operation condition is provided), and control an operation of the air-conditioning device based on a measurement value (Tm1) of the suction air temperature sensor if it is determined that the wireless temperature sensor is in an abnormal condition (see at least controller #30; paragraphs [0042]; [0043]: the controller is capable of performing the claimed steps upon receipt of an abnormal condition indication).
Katsuki does not disclose determining whether or not the wireless temperature sensor unit is in an abnormal condition by determining whether or not an absolute value of a difference between a measurement value (Tm1) of the suction air temperature sensor and the measurement value (Tm2) of the ambient temperature is greater than or equal to a threshold. 
Kasai et al. teaches another air-conditioning device including an ambient temperature sensor unit separate from a suction air temperature sensor and determining whether or not the ambient temperature sensor unit is in an abnormal condition by determining whether or not an absolute value of a difference between a measurement value (Tm1) of the suction air temperature sensor and the measurement value (Tm2) of the ambient temperature is greater than or equal to a threshold (see at least paragraphs [0108], [0109], [0113]). 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Katsuki with determining whether or not the wireless temperature sensor unit is in an abnormal condition by determining whether or not an absolute value of a difference between a measurement value (Tm1) of the suction air temperature sensor and the measurement value (Tm2) of the ambient temperature is greater than or equal to a threshold: that is, using the known technique of determining whether or not the ambient temperature sensor unit is in an abnormal condition by determining whether or not an absolute value of a difference between a measurement value (Tm1) of the suction air temperature sensor and the measurement value (Tm2) of the ambient temperature is greater than or equal to a threshold, taught by Kasai et al., to provide the device of Katsuki with determining whether or not the wireless temperature sensor unit is in an abnormal condition by determining whether or not an absolute value of a difference between a measurement value (Tm1) of the suction air temperature sensor and the measurement value (Tm2) of the ambient temperature is greater than or equal to a threshold would have been obvious to one having ordinary skill in the art (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of allowing for the evaluation and correction of various abnormal conditions associated with the ambient (wireless) sensor.
Katsuki does not disclose the wireless temperature sensor unit separate from a remote control unit for the air-conditioning device.
Kurachi et al. teaches another air-conditioning device including a wireless temperature sensor unit separate from a remote control unit for the air-conditioning device (see at Figure 1, #CH1-#CH15; paragraph [0022]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the air-conditioning device of Katsuki with the wireless temperature sensor unit separate from a remote control unit for the air-conditioning device, as taught by Kurachi et al. to improve the air-conditioning device of Katsuki by providing a simpler, more cost-effective wireless temperature sensor unit, thus reducing the cost associated with the device and/or allowing for a plurality of sensors for improved accuracy.  

Regarding claim 12, Katsuki further discloses wherein the controller controls the operation of the air-conditioning device based on the measurement value (Tm2) of the ambient temperature sensor if it is determined that the wireless temperature sensor unit is not in an abnormal condition (see at least paragraph [0043]).
Regarding claim 16, Katsuki further discloses further comprising: an indoor fan provided in the indoor unit and drawing air (see at least blower module #7), wherein the controller is configured to control a rotational speed of the indoor fan based on the measurement value (Tm1) of the suction air temperature sensor if it is determined that the wireless temperature sensor unit is in an abnormal condition (see at least paragraphs [0043]; [0045]-[0046]).
Regarding claim 17, Katsuki further discloses further comprising: an airflow direction adjusting flap provided in the indoor unit and adjusting a direction of supply airflow (see at least paragraph [0021]: louver motor and wind direction altering plate (flap)), wherein the controller is configured to control an orientation of the airflow direction adjusting flap based on the measurement value (Tm1) of the suction air temperature sensor if it is determined that the wireless temperature sensor unit is in an abnormal condition (see at least paragraphs [0043]-[0044]).
Regarding claim 18, Katsuki further discloses further comprising: an outdoor unit connected with the indoor unit and including a compressor (see at least paragraphs [0008]-[0009]: compressor #1), wherein the controller is configured to control a rotational speed of the compressor based on the measurement value (Tm1) of the suction air temperature sensor if it is determined that the wireless temperature sensor unit is in an abnormal condition (see at least paragraphs [0043]-[0044]).
Regarding claim 19, Katsuki in view of Kasai et al. and Kurachi et al. is silent regarding wherein the indoor unit includes a plurality of indoor units.  However, such modification would involve only duplication of parts and their function.  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the air-conditioning unit of Katsuki in view of Kasai et al. and Kurachi et al. with wherein the indoor unit includes a plurality of indoor units, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).): in this case, such would merely provide the predictable benefit of extending the coverage to a plurality of indoor spaces.  
Regarding claim 20, Katsuki in view of Kasai et al. and Kurachi et al. is silent regarding wherein the indoor unit is a ceiling-embedded indoor unit, a ceiling-hanging indoor unit, a wall-mounted indoor unit, or a floor-mounted indoor unit.  However, Examiner takes OFFICIAL NOTICE, now taken as Applicant-Admitted-Prior-Art, that the type of air conditioner disclosed in at least Katsuki is inherently one of the above well-known types of indoor units since a split system is disclosed in Katsuki (see, for example, Figure 1; paragraph [0008]).  Thus, the combination meets the claim.  Further, the new grounds of rejection including Kasai et al. further discloses ceiling-embedded indoor unit and ceiling-hanging indoor unit (see at least Kasai et al. Abstract).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763